Citation Nr: 9924212	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  96-23 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim for service connection for a stress disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to May 
1976.  He served in active duty in the Reserves from 
September 1985 to December 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.  
The RO determined that new and material evidence had not been 
received to reopen the veteran's claims of entitlement to 
service connection for a stress disorder, shin splints and 
fallen arches since the RO's last unappealed rating decision 
in July 1991 denying such claims.  In September 1997, the 
Board upheld the RO's denial of the veteran's claim.  He 
appealed to the United States Court of Appeals for Veterans 
Claims (the Court).

In October 1998, the General Counsel for VA filed a motion to 
vacate and remand that portion of the Board's decision that 
declined to reopen the claim of entitlement to service 
connection for a stress disorder.  It was further requested 
that the Court remand the remaining two issues addressed in 
the Board's decision if it were determined by the Court that 
such issues had not been abandoned.  In an Order issued in 
December 1998, the Court granted the motion to vacate and 
remand that portion of the Board's decision that declined to 
reopen the claim of entitlement to service connection for a 
stress disorder, only; the remaining two issues were 
considered by the Court to have been abandoned.  See 
Bucklinger v. Brown, 5 Vet.App 435 (1993). 

The Board notes that in July 1999, the veteran's 
representative submitted additional evidence with waiver of 
initial review by the RO.  Accordingly, the Board may review 
the veteran's appeal without first remanding the case to the 
RO for initial review of the newly added evidence.  See 
38 C.F.R. § 20.1303(c)(1998).



FINDINGS OF FACT

1.  In an unappealed July 1991 rating decision, the RO denied 
the veteran's claim for entitlement to service connection for 
a stress disorder.

2.  The evidence submitted since the final, unappealed July 
1991 rating decision does not bear directly or substantially 
upon the issue at hand, is either cumulative or redundant, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the unappealed July 1991 rating 
decision wherein the RO denied service connection for a 
stress disorder is not new and material and the veteran's 
claim for that benefit has not been reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A historical review of the record at the time of the 
unappealed RO rating decision in July 1991 shows that the 
veteran's service medical records pertaining to active duty 
consisted of reports of entrance and separation physical 
examinations which were silent for any findings regarding a 
stress disorder.  All pertinent clinical evaluations were 
normal.

Also of record were Army Reserve medical records dated 
between approximately May and November 1985.  A report of a 
general medical examination dated in May 1985 was silent for 
any findings regarding a stress disorder.  Pertinent clinical 
evaluations were normal.  The remaining medical records were 
silent for a stress disorder.

Private hospital records in mid 1988 first refer to treatment 
for a psychiatric disability variously classified including 
major depression.  It was noted that the veteran came 
voluntarily to the emergency screening unit for severe 
suicidal ideation.  He noted experiencing suicidal ideation 
since last Thursday when he and his brother had a falling out 
and he was evicted.  He gave a two month history of 
depression with insomnia and intermittent excessive sleeping.  
He felt stressed about his family and losses from the past.  

The veteran's wife had deserted him some years earlier and 
removed his child about one year earlier.  He had no previous 
history of treatment in the mental system there but had been 
treated at a VA facility on one or two occasions in the past.  
His last visit was six months earlier with no follow-up.  He 
was given antidepressants while in the hospital.  He stated 
he had been depressed for one year or two years because of 
his marriage and family problems. 

The veteran was noted to have failed to report for a VA 
examination in 1990 in connection with his claim without good 
cause.  

Review of the RO's findings in July 1991 shows, in essence, 
that it had found the service medical records revealed no 
complaints, treatment, or diagnosis of a stress disorder.  It 
was pointed out that he had failed to report for a VA 
examination in connection with his claim.

The evidence submitted since the July 1991 rating decision 
consists of service personnel records dated in 1985, VA 
outpatient treatment records dated from 1987 to July 1996, 
medical records from V.H.C.T.S. dated in 1991, a letter from 
V.H.C.T.S. dated in 1995, a VA examination report dated in 
February 1996, the veteran's testimony at a hearing before 
the RO in July 1996, high school transcripts, and a private 
medical statement dated in November 1998.

The service personnel records, dated in 1985, show that the 
veteran was discharged from service due to substandard 
performance and behavior which was unacceptable and 
incompatible with military service.  

VA outpatient treatment records and private medical records 
show that the veteran was treated for psychiatric disorders 
primarily reflecting depression since approximately 1987.  

A report of a VA psychiatric examination in February 1996 
reflected the presence of major depression and passive 
aggressive personality disorder.  

At the hearing before a hearing officer at the RO in July 
1996, the veteran stated that he developed a stress disorder 
during his second period of service, but he did not know he 
had a disorder at that time.  T. 7. 

Copies of high school transcripts are nonrevealing for any 
pertinent findings.

In a statement dated in November 1998 from L. F., M.D., it 
was noted that the statement was prepared at the veteran's 
request.  It was noted that the veteran had been under 
psychiatric care since December 1997.  

It was noted that the veteran had a long history of affective 
and behavioral problems dating back to the early 1970's and 
when he was serving in the Army.  It was noted that in view 
of the information obtained from the veteran it could be 
possible to consider that the conflicts he experienced in 
service could have played a role in precipitating his 
illness.  Alternatively, it was suggested that the veteran's 
history as characterized by repeated episodes of failure, 
substance abuses and decompensation episodes led to 
psychiatric treatment for disorders including major 
depression.  




Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

To justify a reopening of a claim on the basis of new and 
material evidence, there must be a reasonable possibility 
that the new evidence, when viewed in context of all the 
evidence, both old and new, would change the outcome.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

The evidence is "new" when it is not cumulative of evidence 
of record, and is not "material" when it could not possibly 
change the outcome of the case.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991).

"Material" evidence is evidence which is relevant to and 
probative of the issue at hand and, which, furthermore, when 
reviewed in context of all the evidence of record, both old 
and new, would change the outcome of the case.  Smith v. 
Derwinski, 1 Vet. App. 171 (1992).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

In the Evans case, the Court expounded upon the "two-step 
analysis" which must be conducted under 38 U.S.C.A. § 5108.  

First, it must be determined whether the evidence presented 
or secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] evidence" 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Second, if the evidence is new and material the Board must 
reopen the claim and review all of the evidence of record to 
determine the outcome of the claim on the merits.

The first step involves three questions: 

(1) Is the newly presented evidence "new" (not of record at 
the time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record)? 

(2) Is it "probative" of the issue at hand? 

(3) If it is new and probative, then, in light of all the 
evidence of record, is there a reasonable possibility that 
the outcome of the claim on the merits would be changed?

However, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the Federal Circuit held that the Court impermissibly ignored 
the definition of "material evidence" adopted by the 
Department in 38 C.F.R. § 3.156 and without sufficient 
justification or explanation, rewrote the regulation to 
require, with respect to newly submitted evidence, that 
"there must be a reasonable possibility that new evidence, 
when viewed in the context of all the evidence, both old and 
new, would change the outcome.  See, Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

The Federal Circuit held invalid the Colvin test for 
materiality as it was more restrictive than 38 C.F.R. § 
3.156(a).

In Elkins v. West, 12 Vet. App 209 (1999) the Court 
essentially held that the recent decision of the Federal 
Circuit in Hodge required the replacement of the two-step 
test in Manio with a three step test.  

Under the Elkins test, the Secretary must first determine 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, immediately upon reopening, the Secretary 
must determine whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, the Secretary may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.

Service connection may be established for disability 
resulting from personal injury suffered or a disease 
contracted in the line of duty, or for aggravation of 
preexisting injuries suffered or disease contracted in line 
of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  38 
U.S.C.A. 
§§ 101(24), 106, 1110, 1131 (West 1991).

Personality disorders are not diseases or injuries within the 
meaning of the applicable legislation.  38 C.F.R. § 3.303(c) 
(1998).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of the new and material evidence needed to 
complete his claim.  Graves v. Brown, 8 Vet. App. 522, 525 
(1995).

This obligation depends upon the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).

The RO has fulfilled its obligation under section 5103(a) in 
its rating decision, and statement of the case in which it 
informed the veteran of the reasons his claim had been 
denied.  Also, by this decision, the Board informs the 
veteran of the type of new and material evidence needed to 
reopen his claim.  Unlike Graves, the veteran in this case 
has not put VA on notice of the existence of specific 
evidence that may be both new and material, and sufficient to 
reopen his claim for service connection.


Analysis

The veteran seeks to reopen his claimfor service connection 
for a stress disorder which the RO denied when it issued a 
rating decision in July 1991.  When a claim is finally denied 
by the RO, the claim may not thereafter be reopened and 
allowed, unless new and material evidence has been presented.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.

Review of the RO's findings in July 1991 shows, in essence, 
that it found that the service medical records revealed no 
complaints, treatment, or diagnosis of a stress disorder. 

In the case at hand, the Board finds that new and material 
evidence has not been submitted to warrant the reopening of 
the veteran's claim for service connection for a stress 
disorder.  The specified basis of the RO's July 1991 denial 
is not changed materially by the additional medical evidence.  
Specifically, the Board notes that with respect to the 
veteran's psychiatric disability claimed as stress disorder, 
the added evidence merely reflects the continuation of 
treatment for a psychiatric disability primarily reflective 
of depression at a time dating years following separation 
from active duty without competent medical evidence of a 
nexus with any incident of active service.  

Although one physician provided an opinion that the veteran 
possibly has a psychiatric disability with onset in service, 
the physician notes that this opinion is "[b]ased upon the 
history as given to me by [the appellant]."  This type of 
medical evidence may not be probative of the issue of service 
connection, since it is a general conclusion based on history 
furnished by the appellant and unsupported by clinical 
evidence.  Reonal v. Brown, 5 Vet.App. 458, 460 (1993). 

Moreover, the Board notes that any evidence noted in the 
medical record which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by the examiner, does not constitute "competent 
medical evidence" satisfying the Grottveit v. Brown, 5 
Vet.App. 91 (1993) requirement.  

Such evidence cannot enjoy the presumption of truthfulness 
accorded by Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995) 
and Justus v. Principi, 3 Vet.App. 510, 512 (1992) as to 
determination of whether there is new and material evidence 
for the purpose of reopening a claim because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, and a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  See LeShore v. Brown, 8 Vet.App. 406 
(1995).

It is also significant to note that the veteran's own opinion 
as to the etiology of a psychiatric disability claimed as a 
stress disorder is of minimal probative value as he is not 
shown to have the medical credentials requisite to offer a 
competent medical opinion as to causation and/or diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Clearly, the medical records not previously of record are new 
in that they were not considered in the 1991 denial.  
However, for the foregoing reasons the Board notes that the 
added evidence is not both new and material as it does not 
bear directly and substantially on the specific matters under 
consideration, is cumulative or redundant, and by itself or 
in combination with the other evidence, is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  

As the Board noted earlier, the Court recently announced a 
three step test with respect to new and material cases.  
Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156 to reopen the claim, and if so, VA must 
determine whether the claim is well grounded based on a 
review of all the evidence of record and lastly, if the claim 
is well grounded, VA must proceed to evaluate the merits of 
the claim, but only after ensuring that the duty to assist 
has been fulfilled.  Winters v. West, 12 Vet. App 203 (1999); 
Elkins v. West, 12 Vet. App 209 (1999). 

Accordingly, in view of the fact that new and material 
evidence has not been submitted to reopen the veteran's claim 
for entitlement to service connection for a stress disorder 
the first element has not been met.  No further analysis of 
the application to reopen the claims is appropriate.  Butler 
v. Brown, 9 Vet. App. at 171 (1996).


ORDER

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
stress disorder, the appeal is denied. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

